PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
XU et al.
Application No. 15/753,268
Filed: 17 Feb 2018
For: SC-MCCH SENDING METHOD AND APPARATUS, AND SC-PTM RECEIVING METHOD AND APPARATUS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 29, 2020, and supplemented on January 18, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a timely reply within the meaning of 37 CFR 1.113 to the final Office action of September 5, 2019, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned December 6, 2019.  A Notice of Abandonment was mailed June 25, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,360.00 and the submission required by 37 CFR 1.114, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2464 for processing of the RCE and Information Disclosure Statement (IDS) and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions